Title: To Benjamin Franklin from William Alexander, 7 April 1777
From: Alexander, William
To: Franklin, Benjamin



My Dear Sir
Dijon 7 April 1777
Your letter of the 4th came to hand this morning and I immediatly Called at the post office, where I found Monr. Dubourgs letter which woud have remaind there untill Doomsday as I am neither known, as Marchand, nor Americquain. The post goes only Tuesday So I expect to save a day by sending you this by my Friend Monr. de Montarché formerly intendant de St. Domingue a very worthy and Ingenious Man, who will be probably Employd in the Finances which he has studied and understands I believe well relative to his own Country.
Inclosed is my answer to Mr. Dubourg with His Contract. When I wrote you on that affair I had really no desire or Expectation of going into business again in that shape. But If I do, the object must be such as will Justify me in it, and I do not think less than 15 without risk woud do. They will probably think it too high, both now and after the Execution, however Successfull I may prove. I myself however allowed much more in proportion, to a Young Man who had neither the Years Experience, nor any other merit but that of Executing orders, during the Last War, on a similar scheme in the W: Indies. His name is stewart now secretary to the Government of Bengal. I notice that You have also made an Agreement with the F:G: but If it is for your Constituents do not you think it may Embarrass them to act in a Copartnary which must be the Case if you join with the others? I presume They woud send home the produce of taxes, and study objects very Important for Them, but not purely Comercial.
On the other hand it is Clear that a purchase managed by one and the same Channel, will be made Cheaper than where there is a Competition. Your measures are likely however to be so much Better taken than Theirs, that the Advantages woud probably be on your side, or to speak more properly the Disadvantages woud be on theirs. And therefore considering the thing merely in a Mercantile light, They shoud be obliged to buy the Copartnary.
It is impossible in a letter to give You any of the Numerous details that are necessary to be Attended to In such an Adventure. The General outline that I have Conceivd is this. That one very stout ship shoud be fitted out for a reason to be afterwards mentiond, and this ship may be Employed on Some such objects as Galvin’s, which will give a large Command of funds abroad indeed the Greatest part of what will be necessary for the Interprize. The Insurance will be done Cheap by such a vessel and on that account a heavy fraught may be put on the outward Cargo to defray the Charges of outfit. But the great object of such an Equipment is to have 250 good seamen in America to Navigate home prize ships to be bought there. During Last war I did in that way things that look like romance. I would propose with this preliminary to send out only 1000 tuns of shipping from France loaded with salt to Clear out for French ports so as to run no risk but on the American Coast, to send 1000 tuns from Holland with sail Duck and Cordage to supply the prizes which will be Entirely destitute. If you are not unfortunate I think the vessels may be bought in America and sold in France so as to pay litle or no fraught for the Tobacco home. The purchase of the Tobacco or the knowledge of the Plan of it shoud be Intrusted with only one person, who shoud after visiting the Country employ people on the spot two or three on every River to buy limited quantities Suitable to the ships that are ready, and these orders to be Extended from time to time as ships are got. The tobacco to be only paid on delivery. Each of the ships from France and Holland Shoud also Carry out 10 or 12 Supernumerary hands to be Employd homeward in the same way, both to secure matters in Case of Ships being lost or taken and to save the Risk of navigation outward in many ships. In this way I think in the Course of 6 Months 13000 hogds. may be shipd to Insure the delivery of 10000 hogds. or it may be pushd faster or Slower agreeable to Circumstances. A number of objections may be started to this proposal. But I think they can all be obviated. Even the difficulty of Conveying Inteligence to get Insurances made in time, which is none of the easiest. I propose to fraught few ships in france because They are not Carriers and a great number woud raise fraughts besides I hold it not bad policy to Interess as many nations as possible in your Comercial Affairs. Perhaps one or two Danish and Swedish vessels might not be amiss and They might be got Cheaper than in France. What are fraughted in this Country will come very dear. In Britain we Count a ship of 200 tuns 400 hogds. Here she will not Carry perhaps 300 hogds. even with the necessary precaution of attending to Her Dimmensions at fraughting. But dear as They will be, it will be Cheaper than buying and outfitting in France, besides that buying, woud employ Capital, which shoud be kept for more Important purposes. I am affraid your Friends will not keep Their secret as you will do. Now were it known It woud start Tobacco 50 per Cent. The reason why I woud not purchase more than half a years supply is That I woud take the benefit of two Crops for the whole order, and next Crop is only made in October. Ships will besides come home safer in winter than Summer.
We have got a third story which I Suspect has some foundation That a new treaty is going forward between France and Britain. It is said both are to Disarm by Sea in a Certain Ratio and that France is to fish on the Banks at large, In which case there will be peace for at least another year. Talking of fleets I know not If you ever attended to the way of fleets drawing up and engaging at Sea. One great Absurdity has been handed down by our Ancestors which is the Commanders engaging in the Center of Their squadrons by which They can neither see nor know what passes at any distance. I have mentiond this to some of our best sea Men who were struck with it. But no Admiral Dare propose to rectify it, because it might reflect upon His spirit. But If the Admirals were to hoist their Flags in the rear onboard of frigates which are placed to repeat signals, They coud see and Direct every thing cooly, and I am perswaded in that Case we never woud have complaints of the Misbehaviour of Captains and Admirals which happens at present in almost every action. If Ever I live to be Ld. High Admiral this practice Shall be Introduced. I know not If I mentiond to you, that the American plan of Debauching the sea Men to Carry in Ships, Is at Great length Explaind in Loyds book. I have seen your Correspondence with Ld. How in the English papers and like it much.
I have been looking into the Ancient Wars and find the loss of troops by Sickness and desertion was much the same as in modern times and much more bloody on the part of the vanquish’d. But you must come to the period where the War lasted Campaigns. 
Pray are we to see you here or not? This and for 3 weeks to come will be the best time both for travelling and for Privacy, as we have a vaccation of the Parl[iamen]t.
Your Campaign in America is I Suppose now opend. I take it for Granted General How will still Aim at offensive operations, but If nothing decisive Happens, I hope and believe the next that is 1778 will be the Last land Campaign from England. For unless the troops can live upon the Country no nation can Stand the Expence of Carrying provisions for an Army 1000 leagues. I beg my best respects to your Son and am Joind by the Girls in the kindest wishes for you and Him. I am ever with the warmest Attachment Dear Sir Your most obedient humble servant
W Alexander


One Circumstance has weight with me in insisting upon Terms were I to undertake an affair of this kind. I believe Mr. Dubourg a very worthy Man the other Concernd I have barely Seen. But as They are all Ignorant There cannot be the same satisfaction in doing business with or for Them, as If They were Conversant In it. Ignorance produces indecision and Suspicion, two very disagreeable Companions in such a Journey. I am very Glad to learn that Williams is Likely to obtain a reasonable setlement at Nantes. He understands every thing relative to shipping well and I am Satisfied the Concern or any Concern coud not be in worthier hands.
I am Glad that you are pleasd with De Morveaux book, you will like the Man still better when you know Him. I will send you the second volumne whenever it is printed.
I most heartily thank you for your news. I have got within these two days most agreeable News from Granada, which give me a fair prospect of being once more a great That is an Independent Man. This Campaign promises to be an Important and I hope will prove a decisive one, after which there will be only a Privateering war, which will be Continued because our Rulers will not have humility enough to make Peace. Mr. Montarche I find just now will be latter than the post. So I send it in that way. The Girls join me in their best wishes for your health and prosperity and I am ever with the warmest attachment Dear Sir Your most faithfull humble Servant
W Alexander
As I write by post I send Mr DuBourgs letter Seperate.

 
Addressed: A Monsieur / Monsr Franklin / a l’hotel d’Hambourg / Rue Jacob / a Paris
Notations: W. Alexander Dijon. / W. Alexander 7. April 77.
